DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed February 16, 2022 is acknowledged. Non-elected Species, Claims 4-7 have been withdrawn from consideration. Claims 1 and 9 have been amended. Claims 1-10 are pending.
Action on merits of claims 1-3 and 8-10 follows.
	
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
AN ORGANIC LIGHT EMITTING DISPLAY APPARATUS HAVING A METAL MIRROR PATTERN TO REFLECT EXTERNAL LIGHT AND A CAMERA POSITIONED UNDER THE SUBSTRATE TO TAKE PICTURE THROUGH A TRANSMISSION WINDOW

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended Claim 1, lines 7-8, recites “a camera positioned under the substrate to take a picture through the transmission window”.
However, there are two substrates, base substrate and sealing substrate, previously claimed. 
Which of the “substrate” that claim 1 is referring to? 
And “the transmission window” lacks antecedent support.   

Therefore, claim 1 and all dependent claims are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA et al. (US 2011/0102308) of record, in view of CHANG et al. (US. Pub. No. 2016/0293687).  
With respect to claim 1, As best understood by Examiner, NAKAMURA teaches an organic light emitting display apparatus substantially as claimed including: 
a base substrate (40); 
light emitting structures (11) disposed on an upper surface of the base substrate (40); 
a sealing substrate (67) which faces the base substrate (40); 
first through eighth pixels (11) disposed on the base substrate (40) and arranged in a 4*2 matrix configuration along a first direction and a second direction; and 
a camera (20) positioned under the substrate (40) to take a picture through the transmission window (65A), 
wherein each of the first through eighth pixels (11) has a width in the first direction and a length in the second direction, and each of the first through eighth pixels (11) has the light emitting structures and a first mirror pattern (65) which defines an opening (46) that is aligned with the light emitting structures (11), and 
wherein the first mirror pattern (65) defines one transmission window (65A) configured to transmit light in every two or more pixels (11) adjacent to each other. (See FIGs. 1-2, 7-8).

Thus, NAKAMURA is shown to teach all the features of the claim with the exception of explicitly disclosing the first mirror pattern include metal. 
However, CHANG teaches an organic light emitting display apparatus including: 
each of first through eighth pixels (SP) has a width in the first direction and a length in the second direction, and each of the first through eighth pixels (SP) has the light emitting structures (170) and a first mirror pattern (210) which defines an opening that is aligned with the light emitting structures (170), and 
wherein the first mirror pattern (210) defines one transmission window (W) configured to transmit light in every two or more pixels (SP) adjacent to each other, and include metal (Cr) to reflect external light. (See FIGs. 1-2).

Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the first pattern of NAKAMURA including metal as taught by CHANG to reflect and block external light from entering the base substrate.   

With respect to claim 8, the transmission window (30) of NAKAMURA, in view of CHANG, is an opening (65A) formed at the first mirror pattern (65).  
With respect to claim 10, the camera (20) of NAKAMURA is aligned with a center of the transmission window (30) along a third direction perpendicular to the first direction and the second direction. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA ‘308 and CHANG ‘687 as applied to claim 1 above, and further in view of TING (US. Patent No. 6,454,414).
With respect to claim 2, NAKAMURA and CHANG teaches the organic light emitting display apparatus as described in claim 1 above including the first mirror pattern defines one transmission window configured to transmit light in every two or more pixels adjacent to each other, and include metal to reflect external light.
Thus, NAKAMURA, in view of CHANG, is shown to teach all the features of the claim with the exception of explicitly disclosing a distance between the transmission window and an adjacent transmission window is larger than the width and the length of each of the first through eighth pixels.  
However, TING teaches an organic light emitting display apparatus including: 
first through eighth pixels disposed on the base substrate and arranged in a 4*2 matrix configuration along a first direction and a second direction; 
one transmission window (426) configured to transmit light in every two or more pixels (425) adjacent to each other; 
a distance between the transmission window (426) and an adjacent transmission window (426) is larger than the width and the length of each of the first through eighth pixels. (See FIG. 4B).  
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the transmission widows of NAKAMURA having the distance between the transmission window and the adjacent transmission window being larger than the width and the length of each of the first through eighth pixels as taught by TING so that an external image can be captured via the transparent windows.    
 
With respect to claim 3, in view of TING, the 4*2 matrix comprises a plurality of 2*2 matrices and wherein each matrix includes four pixels, and wherein the transmission window (426) is formed in each 2*2 matrix. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA ‘308 and CHANG ‘687 as applied to claim 1 above, and further in view of YIM et al. (US. Pub. No. 2014/0160411) of record.
NAKAMURA and CHANG teach the organic light emitting display apparatus as described in claim 1 above including the first mirror pattern.
Thus, NAKAMURA and CHANG are shown to teach all the features of the claim with the exception of explicitly disclosing a second mirror pattern overlapping the first mirror patern.
However, YIM teaches an organic light emitting display apparatus including the first mirror pattern (751) which define an opening that is aligned with the light emitting structure (EL) and further including further a second mirror layer (753) disposed on the sealing substrate (400) and overlapping the first mirror pattern (751) and the opening (R1) of the first mirror pattern (751). (See FIG. 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the mirror pattern of NAKAMURA, in view of CHANG, further including the second mirror pattern overlapping the first mirror pattern and the opening of the first mirror pattern as taught by YIM to prevent external light from entering the non-light-emitting region of the base substrate.    
 
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829